Citation Nr: 9917741	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  89 43 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, for disability involving the right lower 
extremity, as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Joan H. Dean, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
October 1971.  He was discharged Under Honorable Conditions.

This case has an extensive history.  The Board remanded the 
matter in February 1990, and then entered a decision in 
December 1990.  That decision was vacated by the then U. S. 
Court of Veterans Appeals (now U. S. Court of Appeals for 
Veterans Claims) and remanded  to the Board under Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  The claim was remanded 
again in May 1995, February 1996, and December 1997.  In the 
May 1995 remand it was pointed out that here had been a 
Colvin v. Derwinski, 4 Vet. App. 132 (1992) violation in the 
1990 decision when the Board conceded disability in the 
absence of independent medical evidence in the record.  The 
case has been returned to the Board for further appellate 
consideration, and independent medical opinions are of 
record.  

In Gardner the Court of Veterans Appeals invalidated 
38 C.F.R. § 3.358(c)(3), based on the fact the section of the 
regulation, which included an element of fault, did not 
properly implement 38 U.S.C.A. § 1151.  In pertinent part, 
38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

38 U.S.C.A. § 1151 was amended by Congress in 1996, the 
purpose of which was to change the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claim now 
before the Board on appeal was initially filed in 1989, and 
the Board will proceed on the basis that the more restrictive 
legislative changes do not apply to this matter.

The RO, in a decision in December 1998, in addition to 
denying compensation under 38 U.S.C.A. § 1151 for disability 
of the right lower extremity, granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for right ilioinguinal 
neuropathy, rated 10 percent.  There is no notice of 
disagreement (NOD) as to the rating assigned, and this issue 
is not before the Board, inasmuch as it raises a separate and 
distinct claim that has not yet been considered.  Ephraim v. 
Brown, 82 F. 3rd 399 (Fed. Cir. 1996).  In passing the Board 
notes that the rating assigned is the maximum schedular 
rating allowed under Diagnostic Code 8530.

In the February 1996 Remand, the Board noted that the veteran 
had submitted a September 1992 communication listing 
disabilities such as epididymitis, spermatic cord 
severance/impotence, a kidney condition and degenerative disc 
disease of the lumbar spine.   The Board requested that the 
RO contact the claimant and ascertain whether he was claiming 
benefits under 38 U.S.C.A. § 1151 for all of these disorder 
or whether he was in fact seeking service connection for 
these disorder.  The RO requested that the veteran clarify 
his intentions, noting in addition to the disorders listed by 
the Board in March 1996, MRSA (methicillin-resistant 
Staphylococcus aureus).  In April 1996, the veteran stated 
that "all damages other than spinal cord disease are due to 
service connection caused at treatment at V.A. medical 
center." 

The Board does not find the veteran's statement of April 1996 
to be entirely clear.  While the veteran appears to plainly 
be alleging these that entitlement to compensation benefits 
for these disabilities based upon VA treatment is warranted, 
his phrasing is not clear as to whether he was also claiming 
entitlement to service connection for these disabilities.  In 
any event, these claims have not been developed for appeal 
and will not be considered by the Board at this time.  The 
RO's attention is directed to the claims for action deemed 
appropriate.  The Board finds that claims arising under 
38 U.S.C.A. § 1151 or on the basis of service connection are 
separate claims and are not inextricably intertwined with the 
issues that are in appellate status.  Moreover, it has not 
been established that any of these additional claims are well 
grounded.  The submission of a well-grounded claim is "a 
prerequisite to the triggering of the duty-to-assist 
obligation under [38 U.S.C. § 5107(a)]."  Gregory v. Brown, 
8 Vet. App. 563 (1996).  It was noted by the Court that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
so consume the limited resources of the VA and force into 
even greater backlog and delay those claims which-as well 
grounded-require adjudication...Attentiveness to this 
threshold issue is, by law, not only for the Board but for 
the initial adjudicators, for it is their duty to avoid 
adjudicating implausible claims at the expense of delaying 
well-grounded ones.  Grivois v. Brown, 6 Vet. App. 136 
(1994).



FINDINGS OF FACT

1.  While hospitalized for a drug overdose in August 1988 the 
veteran was operated on for a right inguinal hernia; post-
surgery he complained of right leg discomfort.

2.  There were subsequent right inguinal surgeries and the 
right leg complaints continued.

3.  The clear weight of the probative evidence is against the 
claim that there is a current right leg disability causally 
related to VA medical or surgical treatment.


CONCLUSION OF LAW

The criteria are not met for an award of benefits under the 
provisions of 38 U.S.C.A. § 1151, for disability involving 
the right lower extremity, as a result of VA medical 
treatment.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was provided right inguinal hernia repair at a VA 
medical facility in August 1988, he has complained of right 
groin and leg pain since that time, and a private physician 
found right ilio-inguinal and femoral nerve entrapment and 
trauma, and opined that the veteran's complaints were 
reasonably expected to arise from this condition which was 
caused by or exacerbated by the surgery in August 1988.  On 
the basis of the current case law, which requires that this 
evidence be presumed to be true for the limited purpose of 
establishing a well grounded claim, the veteran's claim for 
compensation benefits for disability involving the right 
lower extremity, as a result of VA medical treatment must be 
presumed to be plausible, and thus well grounded.   King v. 
Brown, 5 Vet. App. 19 (1993); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board further finds that the RO has 
amply discharged the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Statutory/Regulatory Background

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded  in the same manner as if such 
disability, aggravation, or death were serve-connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.800, determinations for disability or death 
from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides:  

(a)	General.  Where it is determined that 
there is additional disability resulting from 
a disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability. (Authority: 38 U.S.C. 
1151).

(b)	Additional disability. In determining 
that additional disability exists, the 
following considerations will govern: 
(1)	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)	As applied to examinations, the physical 
condition prior to the disease or injury will 
be the condition at time of beginning the 
physical examination as a result of which the 
disease or injury was sustained. 
(ii)	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	Compensation will not be payable under 
38 U.S.C. 1151  for the continuance or 
natural progress of disease or injuries for 
which the training, or hospitalization, etc., 
was authorized. 
(c)	Cause. In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	The mere fact that aggravation occurred 
will not suffice to make the additional 
disability compensable in the absence of 
proof that it resulted from disease or injury 
or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical 
treatment, or examination. 
(3)	Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative. 
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.
(5)	Compensation for disability resulting 
from the pursuit of vocational rehabilitation 
is not payable unless there is established a 
direct (proximate) causal connection between 
the injury or aggravation of an existing 
injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not 
necessarily limited to activities or 
functions specifically designated by the 
Department of Veterans Affairs in the 
individual case, since ordinarily it is not 
to be expected that each and every different 
function and act of a veteran pursuant to his 
or her course of training will be 
particularly specified in the outline of the 
course or training program. For example, a 
disability resulting from the use of an item 
of mechanical or other equipment is within 
the purview of the statute if training in its 
use is implicit within the prescribed program 
or course outlined or if its use is implicit 
in the performance of some task or operation 
the trainee must learn to perform, although 
such use may not be especially mentioned in 
the training program. In determining whether 
the element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in pursuance 
of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, 
related to, or coexistent with the pursuit of 
the program of training. For a case to fall 
within the statute there must have been 
sustained an injury which, but for the 
performance of a "learning activity" in the 
prescribed course of training, would not have 
been sustained.
A meticulous examination into all the 
circumstances is required, including a 
consideration of the time and place of the 
incident producing the injury. 
(6)	Nursing home care furnished under 
section 1720 of title 38, United States Code 
is not hospitalization within the meaning of 
this section. Such a nursing home is an 
independent contractor and, accordingly, its 
agents and employees are not to be deemed 
agents and employees of the Department of 
Veterans Affairs.  If additional disability 
results from medical or surgical treatment or 
examination through negligence or other 
wrongful acts or omissions on the part of 
such a nursing home, its employees, or its 
agents, entitlement does not exist under this 
section unless there was an act or omission 
on the part of the Department of Veterans 
Affairs independently giving rise to such 
entitlement and such acts on the part of both 
proximately caused the additional disability.  
38 C.F.R. § 3.358 (1996)


Factual Background

The veteran was hospitalized at a VA medical facility July 
22, 1988 following a suicide attempt with alcohol and pills, 
because he was angry with his parents.  A small but painful 
right inguinal hernia was noted, which the veteran reported 
he had been aware of for several years.  Surgery for the 
hernia was performed on August 8, 1988.  The surgery report 
noted intermittently painful right inguinal bulge over the 
last 4 months, with some radiation of pain a the right 
testicle occasionally, and the veteran requested the right 
inguinal herniorrhaphy.  The external oblique aponeurosis was 
sutured with 3-0 running stitch "with care taken to avoid 
the ilioinguinal nerve."  August 9th he complained of 
throbbing pain at the operation site, that he could not move 
the right leg, and a doctor was called for the pain.  He 
complained of pain in the right lower quadrant the 10th, and 
swelling of the testicles with tenderness the 11th.  He was 
still complaining of incisional pain on the 13th of August.  
He was ambulating on and off the floor the 15th, and early in 
the evening he had a duffel bag and pink sack which he said 
he was taking to his mother in the lobby to give her his 
dirty cloths.  He did not return to the ward.  He was charged 
with an irregular discharge the 16th of August.  The typed 
final diagnoses were alcohol dependence, personality 
disorder, and cocaine abuse.  Also hand written on the form 
below these diagnoses is "hernia."

He was readmitted on August 25th for alcohol rehabilitation  
He reported a right inguinal hernia repair, 10 days "prior 
to admission" with a local infection treated by his private 
physician with antibiotics.  Physical examination showed some 
tenderness in the right groin with tenderness in the area of 
the right testis.  The surgical service reviewed his 
situation and found he was healing well.  The antibiotics 
were discontinued.  It was recorded that he had a laceration 
of the right foot with a nerve-tendon repair in the past.  He 
refused Antabuse, and was discharged the 16th of September.  

A January 4, 1989 general surgery noted shows that the 
veteran had complaints of pain shooting down his right leg 
from incision/testicular area.  There was also a constant 
dull throbbing pain in the right inner thigh.  Sharp pain in 
the right testicle during sex was reported.  He had noticed 
intermittent right testicular enlargement with exertion.  It 
was recorded that he had fallen 6 times due to sharp, 
shooting, leg pain, which was sporadic occurring 2 to 3 times 
a day.  The pain was not associated with any type of 
movement.  The assessment was possible nerve entrapment.  He 
was scheduled for a diagnostic nerve block the 6th.  On 
January 6th, he reported constant dull pain over the inner 
aspect of the thigh and intermittent stabbing pain over the 
inner aspect of the thigh down as far as the knee joint.  A 
nerve block was performed with good success initially.  He 
reported, however, that the right groin pain was coming back 
and starting to throb prior to discharge on that date.  

The veteran was seen again the 19th  of January with 
complaints of pain in the medial thigh and scrotum, 
increasing with ejaculation.  He was very tender to 
palpation.  The assessment was possible epididymitis, and 
medication was prescribed.  The veteran was seen again the 
1st of February 1989 to rule out epididymitis before further 
exploratory surgery. A trial of Bacterin and Motrin did not 
help  He was still having shooting pain.  In early March 1989 
examination showed tender right epididymis, not indurated, 
compatible with mild right epididymitis.  A progress note 
dated at the end of March 1989 noted that the right groin, 
scrotal, and thigh pain were responsive to nerve block but 
not to antibiotics.  There was no clinical evidence of 
epididymitis.

A VA clinic record dated April 5, 1989 noted that he veteran 
was seen on follow-up for pain in the right inguinal area and 
thigh since inguinal hernia repair 9 months before.  He 
complained of constant throbbing pain in the testicle plus 
sharp pains in the right medial thigh, intermittently.  
Examination showed the testicle to be normal, with increased 
sensitivity in the right groin and upper thigh.  The 
impression was rule out nerve entrapment, however, the reason 
for throbbing in testicle could not be explained.  

The veteran was hospitalized April 18, 1989 with complaints 
of right groin and right testicular pain since a right 
inguinal herniorrhaphy in August 1988.  It was noted that he 
had tried nerve blocks in the past without much success.  
Surgical exploration showed no recurrence of the hernia, the 
ilioinguinal and iliohypogastric nerves appeared to be 
intact.  Some scar tissue was dissected.  He was discharged 
the 22nd of April.  The diagnoses were right groin and 
testicular pain, secondary to nerve entrapment, and 
hyperlipidemia.  

The veteran, in his April 1989 notice of disagreement (NOD) 
reported having constant numbness in the right leg, and at 
times he had fallen as a result of the numbness.  

The veteran was hospitalized the 25th of April 1989 with 
infected hematoma of the right groin incision.  He was 
discharged the 5th of May 1989.

A mental health consultation sheet, dated in June 1989 noted 
that the veteran's past inguinal surgeries, and that he still 
had pain.  A consultation July 5, 1989 noted discussion with 
the veteran of coping strategies for the pain, with possible 
referral to a pain clinic in August 1989.  He was seen at a 
wound clinic August 10, 1989 with persistent pain in the 
thigh and groin.  It was noted that he was being followed in 
the mental health clinic for pain control.  He also had 
nocturia 1 to 2 times per night and occasional back pain.  He 
was to return for laboratory studies.

The veteran was hospitalized briefly August 19, 1989, with 
alcohol dependence.  There was no reference to right leg 
disability.  It was noted that he had partial impotence for 1 
year.  He left the hospital irregularly within 6 hours of 
admission.

The veteran provided testimony at a hearing before the RO in 
September 1989.  The veteran essentially denied knowing that 
he had a hernia prior to the physical while hospitalized.  He 
then provided an involved account of movement between 
hospitals, infections, swelling of his testicle, not being 
able to perform sexually, further surgery, infection, 
medication, and psychological problems.  He reported having a 
nerve in the back that went down into the testicles and 
controlled the feeling there, Transcript (T.) pp. 3-8.  
Testimony by his mother was to the effect she was not aware 
the veteran had a hernia, and she commented on his surgery, 
fever, treatment, and stated that he had gotten worse, T. pp. 
9, 10, and 13.  The veteran stated that his problems were 
continued pain in the right leg and scrotum, T. p. 12.  

The veteran's father, in a statement in September 1989, 
commented on the veteran's symptoms following VA surgery in 
1988 and 1989, and his belief that his son had not been 
treated properly.  According to the father, the veteran's 
continuing problem was numbness in his leg and swollen 
testicle.

The veteran filed an administrative tort claim in August 
1990, and alleged that as a result of surgery he suffered 
severe swelling of the right testicle, severe pain to the 
right testicle radiating into upper thigh of right leg, and 
low back pain.  Material associated with that claim included 
an October 1, 1990 statement by Dr. M. McAnaw, who provided a 
brief background on the right inguinal surgeries, noting that 
when re-explored, no nerve entrapment was found, but the 
nerve was dissected free.  He opined that the surgical 
procedure could possible be related to the testicular and 
thigh pain but not to the low back pain or impotence, and 
that the disability the appellant claimed could not be 
attributed to a surgical procedure confined to the right 
groin.  

A memorandum in November 1990 from Dr. Y. Lee, noted the 
answers to specific questions that he had been asked to 
answer, after review of the veteran's chart.  Accompanying 
the memorandum was a general statement of the veteran's care, 
dated November 19, 1990.  It was commented that the veteran's 
complaints of pain on incisional area was expected after 
surgery, the incision healed well and he left the hospital 
"irregular."  In January 1989, 4 and a half months 
following the surgery he complained of constant dull pain 
over the right inner thigh; sharp pain on right testis during 
sex; intermittent right testicular pain; and the pain was 
"not" associated with any movement.  Reference was made to 
the nerve block, and the comment was that the only evidence 
of possible nerve entrapment or damage during surgery was the 
complaints of pain afterwards.  Right epididymitis could give 
the testicular pain that he described.  As to the nerve 
block, obturator nerve was not involved in the hernia repair, 
ilio-inguinal nerve and genito-femoral nerve were not 
separately blocked and it is not know which nerve, if any, 
was involved.  The appellant was treated for chronic episode 
of right epididymitis from January to March 1989.  In regard 
to the second surgery, no nerve was found, the veteran 
complained of throbbing pain of the testis and entrapped 
nerve would affect the skin of the scrotum, groin, and 
adjacent skin and not the testis itself.  The post-operative 
infection was not consequential.  It was indicated that 
recurrent right epididymitis caused much of his problem, 
there was no anatomic or organic relationship between sexual 
function and inguinal hernia repair, and Dr. Lee could not 
relate leg pain and back pain with hernia repair.  

In September 1992 the veteran reported hospitalization at a 
VA medical facility in Leavenworth, Kansas, from March 14, 
1992 to April 15, 1992 for treatment of a "staff" infection 
and pain resulting from right inguinal hernia surgery in 
August 1988.  He requested consideration of benefits based on 
hospitalization. 

The veteran was seen at a VA mental health clinic in January 
1995, and the diagnosis was bipolar affective disorder with 
psychotic features.  Later in January a surgery clinic record 
noted that scheduled right inguinal hernia repair was 
postponed due to scheduling problems.  The veteran had a mass 
in the right inguinal canal, slightly tender on manipulation.

When the claimant was seen at a VA clinic June 2, 1995, it 
was recorded that he had a history of back pain and leg 
weakness since 1985.  His right leg gave out on him the week 
before and he fell.  The report noted that the veteran 
ambulated without difficulty and was able to get in and out 
of a chair with ease.  

Received in August 1995 were copies of records associated 
with the veteran's 1990 claim for Social Security 
Administration (SSA) disability benefits.  A March 1990 
record found that the medical evidence established that the 
veteran had severe personality disorder, substance addiction 
disorder, and chronic pain residual to hernia surgery, 
exploratory surgery of the right groin and resulting 
complications.  

The veteran was provided VA neurological examination in 
August 1995.  At that time a background on his surgeries and 
complaints was given, noting that he stated that he continued 
to have testicular pain and swelling, right medial thigh and 
leg pain, and right leg weakness causing him to fall and lose 
complete control of his right lower extremity.  He also 
reported sexual dysfunction consisting of impotence since 
that time.  Objective findings in August 1995 included a 
well-healed right groin incision, and exquisite pain to 
palpation of the incision in the area immediately inferior to 
the incision.  There was also exquisite pain on palpation of 
the right spermatic cord and right testicle, with no swelling 
or masses present.  Sensation was intact to light touch in 
the right groin area and medial thigh.  Because of the 
intense pain on examination it was difficult to demonstrate a 
definite recurrence of the hernia on the right, as the 
appellant did not tolerate adequate examination of his 
inguinal canal.  There was a small left inguinal hernia 
present.

The August 1995 examination diagnosis was severe right groin, 
right testicular and right medial thigh pain following 
inguinal hernia repair in 1988.  It was remarked that 
although pain is a subjective symptom that is difficult to 
objectively document, the appellant has had severe pain of 
the right groin since the hernia repair, which could be 
consistent with a nerve entrapment even though the groin was 
explored and actually no nerve was identified at that time.  
The examiner went on to state that severe pain from nerve 
entrapment could produce disability related to the pain 
although he found it unlikely that nerve entrapment would 
produce weakness and loss of function of the right lower 
extremity, especially since he found no sensory deficit of 
the right groin or right inner thigh.  

The veteran was evaluated on the 30th and 31st of August 1995 
for complaints of right groin pain and right leg pain.  On 
neurological examination there was no definite evidence of 
weakness or wasting.  The appellant did complain of pain in 
the right lower extremity on exertion, precluding significant 
muscle testing.  Sensory examination was intact except for a 
region in the right suprapubic area where he complained of 
marked sensitivity, pain and diminished sensation.  He also 
complained of leg weakness and radicular type pain down his 
right leg.  EMG (electromyography) examination revealed no 
evidence of neuromuscular abnormality in the areas tested.  
The examiner was not able to assess the question of an 
ilioinguinal neuropathy.  The diagnosis was clinical evidence 
suggesting a right ilioinguinal neuropathy; there was no 
objective evidence found on evaluation to support the 
appellant's reports of pain and weakness involving the right 
leg in any other way.

Per the February 1996 remand, the RO in a March 1996 letter 
to the veteran, requested that he clarify his 38 U.S.C.A. 
§ 1151 claim as to whether he was including such problems as 
epididymitis, MRSA (methicillin-resistant Staphylococcus 
aureus), spermatic cord severance/impotence, kidney 
condition, disability of the lumbar spine, and right leg 
disability.  His response in April 1996 was that "[a]ll 
damages other than spinal cord disease are due to service 
connection caused at treatment at V.A. medical centers."

The veteran was provided multiple examinations by the VA in 
May 1996.  On general medical examinations his gait and 
posture were normal.  No right inguinal hernia recurrence was 
found.  It was noted that the veteran was a poor historian 
and it was difficult to get a good history from him.  
Examination of the spine showed no postural abnormalities, 
and full range of motion with no recorded complaints of pain.  
Straight leg raising produced no pain.  The diagnosis was 
minimal narrowing of L5-S1, with negative physical 
examination.  The veteran did state that he had pain in the 
lumbar spine since a spinal tap in 1989.  The psychiatric 
examination diagnoses were bipolar affective disorder; 
alcohol and polysubstance abuse; history of mixed personality 
disorder; and somatoform pain disorder.

The record shows that the veteran failed to report for 
hospitalization for observation and evaluation in June and 
August 1996, per the February 1996 remand.

The appellant's attorney, in a letter dated November 15, 
1996, reported that she had not received notice of the 
appointments for the veteran in June and August 1996, and 
that the veteran told her that he had called the VA hospital 
where the appointments were to be held to tell the scheduling 
personnel that he would not be able to attend because he had 
fallen and broken his foot.  The attorney also submitted a 
medical report from T. Foster, D.O., dated November 14, 1996.  
Accompanying the report was a curriculum vitae, which did not 
show any training or experience in neurology.

The November 14, 1996 letter from Dr. Foster to the 
appellant's attorney, noted examination of the veteran 
November 2, 1996 "with regards to injuries he sustained, on 
08/08 or 09/88" when a patient in a VA medical facility.  
Dr. Foster made reference to nursing notes immediately after 
the surgery, the discharge summary for hospitalization in 
April 1989, and hospitalization in April and May 1989.  There 
was also reference to hospitalization in April 1992 with a 
diagnosis of chronic right groin pain secondary to median 
femoral cutaneous nerve entrapment.  

The veteran's complaints were said to include loss of weight 
(30 pounds), increasing right leg pain, numbness and falling 
episodes, electrical shock sensation in the right groin and 
leg, bowel irregularity, constant right testicle pain and 
ascending of his right testicle, gas pain and gurgling noises 
of the bowels, and inability to obtain an erection and loss 
of libido.  On examination he was 6 feet 2 inches in height 
and weighed 217 pounds.  He had bilateral hernias, with pain 
in the right inguinal hernia.  Trunk rotation produced groin 
pain, and forward bending produced pulling of the inner 
aspect of the right thigh that radiated into the right great 
toe.  Straight leg raising produced pulling pain and numbness 
of the right groin that radiated into his inner thigh and 
right knee.  The left Patrick's test and straight leg raising 
tests at 50 degrees produced pulling pain of the right groin.  
The gas was audible and suggested gas entrapment.

Dr. Foster reported reviewing all records designated in the 
Designation of Record in the veteran's July 1991 appeal; and 
records of treatment from VA, Leavenworth, Kansas, through 
August 1995.  On the basis of examination, evaluation, 
history, medical records, and medical experience, he rated 
the veteran as totally disabled and incapable of gainful 
employment, due to right ilio-inguinal and femoral nerve 
entrapment and trauma.  Further, "[h]is complaints are 
reasonably to be expected to arise from this condition which 
by every indication was caused or exacerbated by the surgery 
he received in August 1988 at the KCVA."  

Dr. Foster noted that VA Kansas City examinations conducted 
08/24/95, not provided to veteran's counsel, had not been 
reviewed, the SSOC of October 1995 noted that the surgical 
examiner specifically noted that severe pain form nerve 
entrapment could produce disability related to the pain.  The 
Neurological examiner apparently concluded that an EMG was 
not able to assess the question of ilioinguinal neuropathy, 
but the clinical examination did evince ilioinguinal 
neuropathy.

A January 15, 1997 Report of Contact shows attempts to 
contact the veteran by phone.  His attorney's office was 
contacted in regard to a pending re-examination, and a new 
phone number for the veteran was provided.  A message was 
left on a machine at the veteran's new phone number.

The veteran failed to appear for scheduled VA examination in 
March 1997.  The veteran was provided written information 
concerning his appeal and the attached supplemental 
statements of the case (SSOC), April 7th and 29th, 1997.  The 
letters were sent to his address of record, and were not 
returned.  

The September 1997 remand requested that the veteran again be 
scheduled for examination, with documentation of notification 
and that he be advised that failure to cooperate may have 
adverse consequences under 38 C.F.R. § 3.655.

In file is an October 1997 memo to the VA medical Center, 
Kansas City, Missouri, requesting that the veteran be 
admitted for observation and evaluation (O&E) and that 
documentation of notification be provided.  Other documents 
in file in May and June 1998 note that the file was returned 
to the RO in December 1997, and that the file would be 
returned for an opinion.

A Report of Contact dated July 17, 1998, shows that the 
veteran "no showed" for O&E in the fall of 1997, and 
documentation of notice was requested.  A Report of Contact 
dated July 20, 1998 shows that the appellant's attorney was 
contacted in the hope of getting the veteran to report for 
observation and evaluation.  A new address for the veteran 
was provided.  

The veteran in a letter of complaint to a Congressman, in 
September 1998, showed an address different from the one his 
attorney provided in July 1998.  

A July 27, 1998, document shows scheduled appointments for 
the veteran from August 1995 to March 1997.  It was recorded 
that he was scheduled for admission for O&E March 27, 1997, 
and failed to keep the appointment.  Further, numerous 
contacts were made with the veteran to schedule this, to no 
avail.

A Report of Contact with the veteran dated November 2, 
"1997", notes that the veteran's file was sent to 
Leavenworth for examination, the veteran claimed he spoke 
with the hospital this date, and the hospital was waiting for 
a request that the file be returned.

A Report of Contact with Leavenworth, dated November 3, 1998, 
notes that an examination scheduled August 31, 1998 was 
canceled as the veteran failed to report.  The file was being 
returned.  

The veteran presented at the Leavenworth VA facility for 
evaluation of a disability possibly related to a previous 
surgery.  The Board notes that there was no typed in date for 
this event.  The veteran described the right groin pain, 
since surgery in 1988, as an electric shock-like sensation 
which begins in the right inguinal area and spreads to his 
anteromedial thigh and foot.  The pain was said to occur at 
rest but was exacerbated by weight bearing.  Reportedly his 
leg would occasionally buckle and he will experience a brief 
loss of strength in his right lower extremity.  The condition 
had cause him to fall numerous times recently.  In addition 
to the electric sensation, he described a throbbing sensation 
in the "above described area."  He also reported similar 
pain in his right testicle.  

On review of systems he had no other significant complaints, 
and the veteran could ambulate without difficulty or limp.  
His right lower extremity was not symptomatic at the time of 
examination.  The examiner reviewed the veteran's file, 
noting significant medical events and statements from 1988, 
to the report from Dr. Foster in November 1996.  On physical 
examination there was right groin/inguinal (suprapubic) pain 
upon superficial and deep palpation.  Exquisite pain in the 
right spermatic cord was noted.  The right testes was tender 
to palpation, and the cord and testes tenderness interfered 
with examination.  A small/minimal hernia defect in the left 
inguinal area, reducible and asymptomatic was found.  Motor 
strength was 5/5 in all extremities, including the right 
lower extremity, and deep tendon reflexes (DTRs) were +2 and 
symmetric bilaterally.

The assessment was status post right inguinal 
herniorrhaphy/reexploration/and subsequent infected hematoma 
incision and drainage; pain in inguinal area and right 
cord/testes possibly secondary to ilioinguinal nerve 
entrapment; and the veteran's other symptoms and complaints 
of right lower extremity weakness are not related to his 
above mentioned surgeries.  The examiner noted the August 
1995 EMG and that it was unable to assess for ilioinguinal 
neuropathy, but was otherwise negative.  It was recommended 
that a repeat EMG be done on an outpatient basis, 
"especially since the patient left the hospital AMA (against 
medical advise) before full evaluation and testing could take 
place."  Further, with the veteran's extensive psychiatric 
and ethanol and substance abuse history, it was possible that 
his pain and symptoms are related to a psychiatric cause.  
Full evaluation was recommended, as his symptoms "cannot be 
fully explained by ilioinguinal neuropathy," and his 
inguinal surgery should not totally disable him or make him 
incapable of gainful employment.  Additionally, it was not 
believed that his herniorrhaphy was a failure.  There was a 
corroborating note, signed at the bottom of the above 
examination and assessment, dated September 21, 1998.

A medical record note dated September 23, 1998, indicated a 
visit by the veteran September 8, 1998 at the nuclear 
medicine clinic.  This document noted medical events for the 
veteran from 1988 to an evaluation September 1, 1998.  At 
that time the veteran complained of an electric shock-like 
sensation which begins in the right inguinal area and spreads 
to his anteromedial thigh and foot.  He also complained of a 
throbbing pain from the inguinal area along the medial thigh 
and intermittent numbness along the thigh and leg, with loss 
of balance and falling.  The examination showed the veteran 
to be alert and in no obvious distress.  Motor examination 
did not reveal any weakness of muscles of the lower 
extremities.  Sensory examination was normal for touch, pin 
prick, position and vibration sense.  Muscle strength and 
reflexes were normal.  Straight leg raising was normal to 90 
degrees, Patrick's sign was negative as was Romberg sign.  
The veteran was able to walk.  Tapping on the inguinal area 
did not produce any shooting pain.  Deep palpation on the 
inguinal area scar produced local pain.  An ultrasound study 
of the right inguinal area did not reveal any aneurysm.  It 
was noted that past EMG examinations did not reveal any 
evidence for radiculopathy or femoral neuropathy and it was 
not able to assess ilioinguinal neuropathy.  

The assessment was that the veteran had multiple subjective 
symptoms.  He described pain which is shooting down to the 
leg and he also has numbness, which is intermittent.  He also 
complains of throbbing discomfort from the inguinal area 
along the medial thigh, and stated that he sometimes loses 
his balance.  His neurological examination did not reveal any 
sensory loss and it was unremarkable.  Evaluation was based 
on mostly subjective symptoms described by the appellant.  
Some of his symptoms are suggestive of ilioinguinal 
neuropathy, as in the past; however; he has multiple symptom 
which are rather difficult to explain.  It is difficult to 
explain the symptoms of intermittent numbness of the thigh 
and leg, and the shooting pain to the right leg and foot on 
the basis of localized neuropathy.

Printed on the above report was "Signed by: /es/  
Ramachandran Venkatesh, neurologist, October 26, 1998 
17:14."


Analysis

The veteran contends that since 1989 that he has right 
inguinal and right leg pain, with right leg weakness, 
throbbing, and giving way.  The RO, in a rating action in 
December 1998 granted service connection for right 
ilioinguinal neuropathy, and continued the denial of service 
connection for disability of the right leg.  The 
determinative question before the Board is whether the 
veteran has a right lower extremity disability, related to VA 
surgeries.  The Board must conclude that the answer is no.

The positive evidence in support of the claim includes the 
evidentiary assertions by the veteran and family members.  
While the veteran is competent to recount his symptoms, he is 
not shown to possess the medical expertise to determine the 
etiology of his various medical symptoms or their 
relationship to VA medical care, and his allegations of 
medical causation are no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's right leg 
complaints of pain, and numbness, absent objective evidence 
and specific medical corroboration of nexus to VA treatment, 
do not amount to evidence of current right leg disability.  
Also to be considered is the June 1995 record noting that the 
veteran reported a history of back pain and right leg 
weakness since 1985 (emphasis added), long before the surgery 
in 1988.   The lay testimony by the veteran's mother and 
statement by his father are in the same category as the 
veteran's lay evidentiary assertions.  While the veteran's 
parents are competent to relate symptoms they observed, they 
are not competent to determine the nature of the symptoms or 
the etiology.

The competent medical evidence of record includes a report 
from Dr. McAnaw, who indicated he did not have pre-operative 
or intra operative reports to review.  He noted the course of 
treatment and the fact that re-exploration did not show nerve 
entrapment.  Dr. McAnaw commented that the "surgical 
procedure" could be related to testicular and thigh pain, 
but not to low back pain or impotence.  The physician further 
noted that the claimant had a long-standing alcohol problem 
with a history of suicide attempt and that "[t]he disability 
he claims cannot be attributed to a surgical procedure 
confined to the right groin."  The Board finds that this may 
be classed a positive evidence to the extent it seems to 
indicate that the surgical procedure could be related to 
thigh pain.  This comment, however, is clearly undermined by 
the accompanying observation that the "disability" claimed 
by the appellant could not be attributed to a surgical 
procedure confined to the right groin.  The opinion also is 
not clear as to any objective support for the subjective 
complaints of right lower extremity symptoms.  Overall, the 
Board finds this evidence is entitled to modest, at best, 
probative weight as to whether there is a causal relationship 
between VA treatment and disability of the right lower 
extremity.  

By far the most significant positive evidence in support of 
the claim is the opinion of Dr. Foster.  The Board notes that 
the opinion does not include a specifically identified 
diagnosis relating to the right lower extremity.  The report 
notes subjective complaints and objective findings.  There is 
mention that forward bending produced a pulling in the inner 
aspect of the right thigh that "radiated" to the right 
great toe.  Right straight leg raising reportedly also 
produced pain and numbness in the right groin "radiating" 
into the inner thigh and right knee.  The findings, however, 
do not specifically indicate that the examiner objectively 
confirmed the radiating pain and the report lacks any 
objective findings as to sensations, reflexes or motor 
strength in the right lower extremity.  There is an opinion 
that the claimant has right ilioinguinal and femoral nerve 
entrapment and trauma.  The provider attributed this to VA 
treatment.  The opinion did not address the negative findings 
on EMG with respect to the femoral nerve.  Overall, the 
opinion is vague, it lacks supporting objective findings, 
fails to explain the basis for the conclusion specifically in 
the face of key negative evidence (the EMG findings) and does 
not provide an articulated overall rational for its 
conclusions in the face of the negative or absent objective 
findings.  Moreover, insofar as the opinion provides a basis 
to relate the VA treatment to a right lower extremity 
disability, it is grounded upon femoral nerve entrapment and 
trauma.  This is clearly an area whether expertise in 
neurology would be of particular weight.  There is no 
indication that Dr. Foster has such expertise and he made no 
findings as to sensation, reflexes or motor strength. In 
light of these multiple defects, the Board finds that this 
opinion is entitled to extremely little probative value.

In contrast to this positive evidence in support of the 
claim, the record contains a much more impressive body of 
negative evidence against the claim.  Dr. Lee, a staff 
surgeon, after review of the record in 1990 concluded that 
there was no anatomic or organic relationship between sexual 
function and the inguinal hernia repair and he could not 
relate the leg pain and back pain to the hernia repair.  He 
did, however, recommend further testing.  The Board finds 
this negative evidence is entitled to modest weight, as it 
made tentative in view of the recommendation for further 
testing.  

The VA neurological examination in August 1995 noted 
exquisite pain to palpation in the incision in the area 
immediately inferior to the incision and to palpation of the 
right spermatic cord and right testicle.  It was specifically 
noted, however, that sensation was intact in the right groin 
and medial thigh.  The physician provided a diagnosis of 
right groin, right testicle and right medial thigh pain 
following inguinal hernia repair.  He commented that although 
pain was a subjective symptom difficult to objectively 
confirm, the complaint of severe groin pain since the hernia 
repair would be consistent with nerve entrapment, despite the 
fact that re-exploration failed to confirm this.  The 
physician further commented, however, that it was unlikely 
that nerve entrapment could produce loss of function in the 
right lower extremity, especially since that there was no 
sensory deficit of the right groin or right inner thigh.   
The Board finds that his opinion is entitled to significant 
probative weight as it is rendered by a neurologist, which is 
the obvious medical specialty for addressing the claim.  
Moreover, the ultimate opinion that it was unlikely nerve 
entrapment could produce loss of function in the right lower 
extremity is grounded on objective findings.  

The record also contains a report of an evaluation over the 
last two days of August 1995.  This included an EMG which 
revealed no evidence of neuromuscular abnormality in the 
region tested.  The diagnosis and conclusion indicated that 
there was no objective evidence to support the appellant's 
reports of pain and weakness involving the right leg, apart 
from the ilioinguinal neuropathy.  Once again, the Board 
finds this report is of significant probative value as it is 
based upon objective findings, including the EMG.

The record contains a lengthy and detailed review of the 
record and clinical findings authenticated as having been 
performed on or about September 21, 1998.  The subjective 
complaints were recorded.  Objectively, motor testing and 
deep tendon reflexes were noted to be normal.  A further 
report from September 1998 contains a review of the record 
and detailed clinical findings.  Motor, sensory, strength and 
reflex testing was all normal.  It was noted that past EMG 
testing did not reveal any evidence for radiculopathy or 
femoral neuropathy.  The overall assessment was that the 
claimant had multiple subjective complaints, but his 
neurological evaluation was objectively normal.  While some 
symptoms were suggestive of ilioinguinal neuropathy, he has 
multiple symptoms that were difficult to explain.  Specially, 
the physician stated that it would be difficult to explain 
reported intermittent numbness of the thigh and leg and 
shooting pain in the right leg and foot on the basis of 
localized neuropathy.  This report was prepared by a 
neurologist.  It is grounded upon a review of the record and 
detailed findings,  It is supported by a rational that the 
Board finds compelling.  Accordingly, the Board concludes 
that this opinion is entitled to great probative weight.  

Overall, it is clear that the negative evidence against the 
claim before the Board is of much greater probative weight 
than the positive evidence in favor of the claim.  

There are two further matters that must be addressed.  Dr. 
Foster in 1996 reported hospitalization for the veteran in 
Leavenworth, Kansas, from April 14, 1992, for one month, with 
a diagnosis of chronic right groin pain secondary to medial 
femoral cutaneous nerve entrapment.  The Board cannot find a 
record comporting to these dates in file.  The only other 
reference to hospitalization in 1992 was by the veteran in 
September 1992, and he reported hospitalization from the 14th 
of March to the 15th of April, 1992.  Clearly there is a 
material conflict between the claimed dates of this 
hospitalization.  Moreover, the record shows that RO 
requested VA records from this period.  Thus, there are 
profound doubts about the existence of such records.  More 
fundamentally, it is extremely difficult if not wholly 
impossible to conceive on this record how this report, even 
if existent exactly as described by Dr. Foster, could provide 
any basis to change the outcome here.  Records from a single 
1992 hospitalization could not rebut or even undermine the 
series of subsequent evaluations with specific and consistent 
negative objective findings, including the EMG, that failed 
to objectively confirm the existence of a disability of the 
right lower extremity related to VA treatment.  

A second matter concerns the repeated efforts to obtain the 
veteran's cooperation  for examination and additional EMG 
testing.  The veteran has changed addresses and phone numbers 
without notifying the RO, thus frustrating repeated efforts 
to obtain the development requested by the Board.  The Board 
has reviewed the remand in December 1997, and the examination 
in September 1998.  While EMG testing was not accomplished, 
and outpatient EMG testing was recommended, it was also noted 
that the veteran did not cooperate in regard to such testing 
while hospitalized.  Given these circumstances, the Board 
finds that VA has more than adequately attempted to fulfill 
the development request set forth by the Board.  The 
responsibility for the failure to complete this development 
rests squarely with the claimant.   Therefore, there is no 
basis for the Board to direct any further development under 
Stegall v. West, 11 Vet. App. 268 (1998).  



ORDER

The claim for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for disability involving 
the right lower extremity, as a result of VA medical 
treatment, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

